Exhibit 10(i)A(23)

 

PERFORMANCE UNDERTAKING

[ASP]

 

THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of September 2,
2003, is executed by Acuity Brands, Inc., a Delaware corporation (the
“Performance Guarantor”) in favor of Acuity Enterprise, Inc., a Delaware
corporation (together with its successors and assigns, “Recipient”).

 

RECITALS

 

1. Acuity Specialty Products Group, Inc., a Delaware corporation (“Originator”),
and Recipient are parties to a Receivables Sale and Contribution Agreement,
dated as of September 2, 2003 (as amended, restated or otherwise modified from
time to time, the “Sale and Contribution Agreement”), pursuant to which
Originator, subject to the terms and conditions contained therein, is selling
its right, title and interest in its accounts receivable and certain related
assets to Recipient.

 

2. Recipient intends to finance its purchases under the Sale and Contribution
Agreement in part by borrowing under a Credit and Security Agreement dated as of
September 2, 2003 (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Credit and Security
Agreement” and, together with the Sale and Contribution Agreement, the
“Agreements”) among Recipient, as Borrower, Acuity Specialty Products Group,
Inc. and Acuity Lighting Group, Inc., as initial servicers (in such capacity,
collectively, the “Initial Servicers”), Blue Ridge Asset Funding Corporation
(“Blue Ridge”), the banks and other financial institutions from time to time
party thereto as “Liquidity Banks” (together with Blue Ridge, the “Lenders”) and
Wachovia Bank, National Association or any successor agent appointed pursuant to
the terms of the Credit and Security Agreement, as agent for the Lenders (in
such capacity, the “Agent”).

 

3. Performance Guarantor owns, directly or indirectly, one hundred percent
(100%) of the capital stock of Originator, the other Initial Servicer and
Recipient, and Originator (and accordingly, Performance Guarantor) is expected
to receive substantial direct and indirect benefits from its sale and
contribution of receivables pursuant to the Sale and Contribution Agreement
(which benefits are hereby acknowledged).

 

4. As an inducement for Recipient to acquire Originator’s accounts receivable
pursuant to the Sale and Contribution Agreement, Performance Guarantor has
agreed to guaranty (a) the due and punctual performance by Originator of its
obligations under the Sale and Contribution Agreement, and (b) the due and
punctual performance by the Initial Servicers of their servicing duties under
the Credit and Security Agreement.

 

5. Performance Guarantor wishes to guaranty the due and punctual performance by
Originator and the Initial Servicers of the aforesaid obligations as provided
herein.



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

 

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall the respective meanings assigned thereto in the Agreements. In addition:

 

“Guaranteed Obligations” means, collectively, (a) all covenants, agreements,
terms, conditions and indemnities to be performed and observed by Originator as
seller and contributor under the Sale and Contribution Agreement, including,
without limitation, the due and punctual payment of all sums which are or may
become due and owing by Originator in its capacity as a seller or seller and
contributor under the Sale and Contribution Agreement, whether for fees,
expenses (including actual and reasonable counsel fees), indemnified amounts or
otherwise, whether upon any termination or for any other reason, and (b) all
Servicing-Related Obligations.

 

“Servicing Related Obligations” means all covenants, agreements, terms,
conditions and indemnities to be performed and observed by either or both of the
Initial Servicers in their capacities as such under the Credit and Security
Agreement.

 

Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by Originator and the Initial Servicers of their respective
Guaranteed Obligations. This Undertaking is an absolute, unconditional and
continuing guaranty of the full and punctual performance of all Guaranteed
Obligations and is in no way conditioned upon any requirement that Recipient
first attempt to collect any amounts owing by Originator or either Initial
Servicer, as the case may be, to Recipient, the Agent or Blue Ridge from any
other Person or resort to any collateral security, any balance of any deposit
account or credit on the books of Recipient, the Agent or Blue Ridge in favor of
Originator, either of the Initial Servicers or any other Person or other means
of obtaining payment. Should Originator or either of the Initial Servicers
default in the payment or performance of any of its Guaranteed Obligations,
Recipient (or its assigns) may cause the immediate performance by Performance
Guarantor of such Guaranteed Obligations and cause any such payment Guaranteed
Obligations to become forthwith due and payable to Recipient (or its assigns),
without demand or notice of any nature (other than as expressly provided
herein), all of which are hereby expressly waived by Performance Guarantor.
Notwithstanding the foregoing, this Undertaking is not a guarantee of the
payment or collection of any of the Receivables or the Loans, and Performance
Guarantor shall not be responsible for any Guaranteed Obligations to the extent
the failure to perform such Guaranteed Obligations by Originator or either of
the Initial Servicers results from Receivables being uncollectible on account of
the insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
provided that nothing herein shall relieve Originator or either of the Initial
Servicers from performing in full its Guaranteed Obligations under the
Agreements or Performance Guarantor of its undertaking hereunder with respect to
the full performance of such duties.

 

Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) actually incurred or expended by
Recipient in connection with enforcement of the Guaranteed

 

2



--------------------------------------------------------------------------------

Obligations and/or this Undertaking, together with interest on amounts not paid
by Performance Guarantor under this Undertaking within two Business Days after
such amounts become due until payment, at a rate of interest (computed for the
actual number of days elapsed based on a 360 day year) equal to the Prime Rate
plus 2% per annum, such rate of interest changing when and as the Prime Rate
changes.

 

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Termination Event, Amortization Event,
other default or omission by Originator or either of the Initial Servicers or
asserting any other rights of Recipient under this Undertaking. Performance
Guarantor warrants that it has adequate means to obtain from Originator and each
of the Initial Servicers, on a continuing basis, information concerning the
financial condition of such Person, and that it is not relying on Recipient to
provide such information, now or in the future. Performance Guarantor also
irrevocably waives all defenses (i) that at any time may be available in respect
of the Guaranteed Obligations by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect
or (ii) that arise under the law of suretyship, including impairment of
collateral. Recipient (and its assigns) shall be at liberty, without giving
notice to or obtaining the assent of Performance Guarantor and without relieving
Performance Guarantor of any liability under this Undertaking, to deal with
Originator and each of the Initial Servicers and with each other party who now
is or after the date hereof becomes liable in any manner for any of the
Guaranteed Obligations, in such manner as Recipient in its sole discretion deems
fit, and to this end Performance Guarantor agrees that the validity and
enforceability of this Undertaking, including without limitation, the provisions
of Section 7 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Termination Event, Amortization Event, or default with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Guaranteed Obligations
or any part thereof; (f) the application of payments received from any source to
the payment of any payment obligations of Originator or either of the Initial
Servicers or any part thereof or amounts which are not covered by this
Undertaking even though Recipient (or its assigns) might lawfully have elected
to apply such payments to any part or all of the payment obligations of such
Person or to amounts which are not covered by this Undertaking; (g) the
existence of any claim, setoff or other rights which Performance Guarantor may
have at any time against Originator or either of the Initial Servicers in
connection herewith or any unrelated transaction; (h) any assignment or transfer
of the Guaranteed Obligations or any part thereof; or (i) any failure on the
part of Originator or either of the Initial Servicers to perform or comply with
any term of the Agreements or any other document executed in connection
therewith or delivered thereunder, all whether or not Performance Guarantor
shall have had notice or knowledge of any act or omission referred to in the
foregoing clauses (a) through (i) of this Section 4.

 

3



--------------------------------------------------------------------------------

Section 5. Unenforceability of Guaranteed Obligations Against Originator and
Initial Servicers. Notwithstanding (a) any change of ownership of Performance
Guarantor, Originator or either of the Initial Servicers or the insolvency,
bankruptcy or any other change in the legal status of Originator or either of
the Initial Servicers; (b) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations (unless the same shall be applicable to the Performance
Guarantor); (c) the failure of Originator, either of the Initial Servicers or
Performance Guarantor to maintain in full force, validity or effect or to obtain
or renew when required all governmental and other approvals, licenses or
consents required in connection with the Guaranteed Obligations or this
Undertaking, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Undertaking; or (d) if any of the moneys included in the Guaranteed Obligations
have become irrecoverable from Originator or either of the Initial Servicers for
any other reason other than final payment in full of the payment obligations in
accordance with their terms or lawful setoff of claims against the Purchasers,
this Undertaking shall nevertheless be binding on Performance Guarantor. This
Undertaking shall be in addition to any other guaranty or other security for the
Guaranteed Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of Originator or either
of the Initial Servicers or for any other reason with respect to Originator or
either of the Initial Servicers, all such amounts then due and owing with
respect to the Guaranteed Obligations under the terms of the Agreements, or any
other agreement evidencing, securing or otherwise executed in connection with
the Guaranteed Obligations, shall be immediately due and payable by Performance
Guarantor.

 

Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient and its assigns that (a) Performance
Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of Delaware and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, and (b) this Undertaking has been duly
executed and delivered by Performance Guarantor and constitutes its legally
valid and binding obligation, enforceable against Performance Guarantor in
accordance with its terms, provided that the enforceability hereof is subject to
general principles of equity and to bankruptcy, insolvency and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 7. Subrogation. Notwithstanding anything to the contrary contained
herein, until the Guaranteed Obligations are paid in full Performance Guarantor:
(a) will not enforce or otherwise exercise any right of subrogation to any of
the rights of Recipient, the Agent or Blue Ridge against Originator or either of
the Initial Servicers, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Agent and Blue Ridge
against Originator or either of the Initial Servicers and all contractual,
statutory or legal or

 

4



--------------------------------------------------------------------------------

equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
Originator or either of the Initial Servicers that arise from the existence or
performance of Performance Guarantor’s obligations hereunder, (c) will not claim
any setoff, recoupment or counterclaim against Originator or either of the
Initial Servicers in respect of any liability of Performance Guarantor to such
Originator and (d) waives any benefit of and any right to participate in any
collateral security which may be held by Beneficiaries, the Agent or Blue Ridge.

 

Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Credit and Security
Agreement is terminated, provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of Originator or either of the Initial Servicers or otherwise, as
though such payment had not been made or other satisfaction occurred, whether or
not Recipient (or its assigns) is in possession of this Undertaking. No
invalidity, irregularity or unenforceability by reason of the federal bankruptcy
code or any insolvency or other similar law, or any law or order of any
government or agency thereof purporting to reduce, amend or otherwise affect the
Guaranteed Obligations shall impair, affect, be a defense to or claim against
the obligations of Performance Guarantor under this Undertaking.

 

Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of Originator or either of the Initial Servicers and the commencement
of any case or proceeding by or against Originator or either of the Initial
Servicers under the federal bankruptcy code or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes. No automatic stay
under the federal bankruptcy code with respect to Originator or either of the
Initial Servicers or other federal, state or other applicable bankruptcy,
insolvency or reorganization statutes to which Originator or either of the
Initial Servicers is subject shall postpone the obligations of Performance
Guarantor under this Undertaking.

 

Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time during the existence of any Amortization Event,
without notice to Performance Guarantor (any such notice being expressly waived
by Performance Guarantor) and to the fullest extent permitted by law, to set off
and apply any deposits and other sums against the obligations of Performance
Guarantor under this Undertaking then past due for more than two Business Days.

 

Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding (except for taxes
excluded under Section 10.1 of the Credit and Security Agreement). If
Performance Guarantor is required by law to make any deduction or withholding on
account of any Taxes or otherwise from any such payment (except for taxes
excluded under Section 10.1 of the Credit and Security Agreement), the sum due
from it in respect of such payment shall be increased to the extent necessary to
ensure that, after the making of such deduction or withholding, Recipient
receive a net sum equal to the sum which they would have received had no
deduction or withholding been made.

 

5



--------------------------------------------------------------------------------

Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request.

 

Section 13. Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Without limiting the generality of the foregoing sentence,
Recipient may pledge or assign, and hereby notifies Performance Guarantor that
it has pledged and assigned, this Performance Undertaking to the Agent, for the
benefit of the Lenders, as security for the Obligations, and Performance
Guarantor hereby acknowledges that the Agent may enforce this Performance
Undertaking, on behalf of Recipient and the Lenders, with the same force and
effect as though the Agent were the Recipient hereunder. Subject to Section
7.1(c)(ii) of the Credit and Security Agreement, Performance Guarantor may not
assign or transfer any of its obligations hereunder without the prior written
consent of each of Recipient and the Agent.

 

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Agent and Performance Guarantor. No failure on the part of Recipient to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature to the Credit and
Security Agreement, or at such other addresses as each of Performance Guarantor
or any Recipient may designate in writing to the other. Each such notice or
other communication shall be effective (a) if given by telecopy, upon the
receipt thereof, (b) if given by mail, five (5) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(c) if given by any other means, when received at the address specified in this
Section 15.

 

Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF GEORGIA.

 

Section 17. CONSENT TO JURISDICTION. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW: (A) EACH OF PERFORMANCE GUARANTOR AND RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR GEORGIA STATE COURT SITTING IN FULTON COUNTY, GEORGIA IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR

 

6



--------------------------------------------------------------------------------

ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND
(B) EACH OF PERFORMANCE GUARANTOR AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

 

Section 18. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF PERFORMANCE GUARANTOR AND RECIPIENT HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS UNDERTAKING, THE AGREEMENTS OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER

 

Section 19. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness owed by Blue Ridge, it will not
institute against, or join any other Person in instituting against, Blue Ridge
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

 

Section 20. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

ACUITY BRANDS, INC., A DELAWARE

CORPORATION

By:

 

/s/  Vernon J. Nagel

--------------------------------------------------------------------------------

Name:

 

Vernon J. Nagel

--------------------------------------------------------------------------------

Title:

 

Executive Vice President & C.F.O.

--------------------------------------------------------------------------------

 

Address for Notices:

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

Attention: Treasurer

Fax No.:

 

(404) 853-1430

Telephone No.:

 

(404) 853-1423

 

8